Title: To George Washington from William Livingston, 14 May 1782
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 14th May 1782
                        
                        I now do myself the honour of particularly addressing myself to answer your Excellency’s Letter of the 6th
                            instant.
                        While the whole world must applaud your Excellency’s resolution of retaliating for the barbarous murder
                            committed upon Capt. Huddy, which is in favour of humanity by its tendancy to prevent the like cruelties; this State, of
                            which he was a good Citizen & a brave Soldier is particularly obliged to your Excellency for your zeal &
                            exertions upon that occasion.
                        Utterly divesting myself of all local attachments, & of every possible prejudice in favour of New
                            Jersey, I really do not recollect that the Militia of this State, or any other of its citizens have ever committid against
                            a Prisoner of war any act of cruelty, or treated such prisoner, in any instance contrary to the Laws of Arms. Sure I am
                            that I should discountenance the practice to the utmost of my power, and all that prevents me from issuing the most
                            positive orders against it is, that such orders would either imply the previous practice; or be ranked with the folly of a
                            Legislator who should enact Laws for punishing a crime that had never been committed.
                        If the Enemy complain of any cruel treatment from our Militia towards their prisoners they ought, like all
                            other accusors, to produce their proof, & then I am persuaded that they will not complain in vain, as they well
                            know that we have done to this very moment.
                        Respecting your Excellency’s enquiry concerning the circumstances of the capture of Hatfield &
                            Badgley, & the causes of their detention I inclose a Copy of Cheif Justice Brearley’s Letter to me on that
                            Subject, & have the honour to be with the greatest esteem your Excellency’s most humble & very obedient
                            Servant
                        
                            Wil: Livingston

                        
                     Enclosure
                                                
                            
                                Sir
                                Trenton May 13th 1782
                            
                            Agreeably to the request of your Excellency, that I would state the circumstances respecting of Hatfield
                                & Badgley, I have the honour to inform you, that at the time we were holding of a special Court in Essex last
                                winter, information was made to me that very improper uses were made of Flags of Truce passing between Elizabeth Town
                                & Staten Island—That they had become the Vehicle of clandestine trade & commerce with the Enemy—That
                                this business was carried on by people of the worst characters, who had fled from us—that we had no post kept at
                                Elizabeth Town at that time, and that no military officer was stationed there. It then became me to make the necessary
                                inquiry in this business, I therefore issued my warrant to the Sherif directing him to go to Elizabeth Town, apprehend
                                & bring before me those who were there under colour of Flags of truce. In obedience thereto the Sherif seized
                                the above mentioned John Smith Hetfield and Abner Badgley, together with several others, some of whom I discharged,
                                but those who were charged with high Treason, I committed to prison; of this description were the said Hetfield
                                & Badgley, who had joined the Enemy long since the passing of the Treason Act, & whose persons by the
                                Laws of Nations are not protected by Flags of Truce.
                            I found the Complaint that had been made respecting the abuse of Flags to be well founded—When the
                                Sherif got down to Elizabeth Town, there were at the point no less than three boats from Staten Island, carrying
                                General Skinner’s flag orders, some of which had been there a week and so bold were they in this business, that the
                                ostensible reason for one of them, as mentioned in the orders, was for two or three of those miscreants to visit their
                                friends at Elizabeth Town.
                            Perhaps it may be unnecessary farther to observe to your Excellency that all those who were apprehended
                                by the Sherif, were taken two miles from their boats, without any leave given by any officer of ours. Indeed some of
                                them had been riding about the country in sleighs. But if this had not been the case, I should have committed them, so
                                certain I am that by the Laws of nations they were totally unprotected by their Flags of Truce. I have the honour to
                                be with great truth your Excellency’s obedient humble Servant 
                            
                                Davd Brearley
                            
                            
                                P.S. I had forgotten to mention that one of those whom I discharged, was a certain Job Hetfield, who
                                    although clearly a Traitor, had formerly been exchanged by the military, & when ever that has happened, I
                                    have always considered it as a discharge from their Allegiance, & this, in order, that the conduct of the
                                    civil & military may harmonize as much as possible.
                            
                            
                                D. Brearley
                            
                        
                        
                    